DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 01/13/2021.  Claims 1-13 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalebout (U.S. Pub. 20140162858) in view of Anderson (U.S. Pat. 4613131).
	Regarding claim 1, Dalebout teaches a support device, the device 104 comprising: a bottom surface 112, capable of being flattened (see discussion in para. [0004], lines 3-7), having a circular perimeter 114; and a curved top surface 110 opposite the bottom surface 112, the top surface 110 connected to the bottom surface 112 at the circular perimeter 114. 
With regards to claim 1, Dalebout is discussed above, and teaches the support device 104 for exercising, but fails to explicitly disclose where the curved top surface 110 is capable of having the shape of an oblate spheroid.  Anderson discloses a support device 10, the device 10 comprising: a flat bottom surface 12 having a circular perimeter 27; and a curved top surface 11 opposite the bottom surface 12, the top surface 10 connected to the bottom surface 12 at the circular perimeter 27; where the curved top surface 10 has the shape of an oblate spheroid (as discussed in col. 2, lines 43-46), the oblate spheroid defining a major axis perpendicular to a 12 is perpendicular to a minor axis of the oblate spheroid; where the oblate spheroid is defined as having 360 degrees of rotational symmetry around the minor axis; and where the circular perimeter 27 is of a constant radius about the minor axis of the oblate spheroid (as seen in Figs. 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an oblate spheroid as the shape of the upper surface of Dalebout’s support device, in order to provide a more comfortable supporting surface, and to prevent pain and injury of the user, as taught to be desirable by Anderson (see discussion in col. 1, lines 29-32).
	Regarding claim 2, Dalebout discloses the device, capable of including a plurality of texture bumps 120 disposed on the curved top surface 110 (as seen in Fig. 2).  
	Regarding claims 3-5, Dalebout discloses the device 104, where the plurality of bumps 120 are capable of being organized into a plurality of rows, having at least 10 rows from the plurality of rows, and at least 150 bumps from the plurality of bumps (see discussion in para. [0082]).  The Examiner notes that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claims 6-9, Dalebout is discussed above, and discloses the support device 104 having the structure as disclosed in claim 1.  However, Dalebout fails to explicitly disclose the dimensions as claimed.  The Examiner notes that, it would have been an obvious matter of design choice to provide larger or smaller components to Dalebout’s wrist support, in order to meet the needs of the user(s) of the wrist support.  Further, such a modification would have 
	Regarding claims 10-13, Dalebout is discussed above, and discloses the device 104, where the device is capable of supporting the weight of a user’s limbs and/or entire body.  The Examiner submits that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize stronger or weaker materials for the support device 104 of Dalebout, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Further, the Examiner notes that due to the versatility disclosed by Dalebout (see paras. [0112-0118]), stronger or weaker materials for the support device’s components, would allow the device to be used in an array of industrial applications.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
	Regarding the Applicant’s argument that Dalebout fails to teach a “flat bottom surface,” the Examiner submit the following.  As disclosed in para. [0004], Dalebout teaches that, “The level of instability of an exercise ball can be decreased by reducing the pressure within the exercise ball so that the curvature of the exercise ball decreases (i.e., flattens out), making the exercise ball less prone to rolling.”  The Examiner submits that the bottom surface 112 of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        16-Mar-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632